817 F.2d 757
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earlene POLYAK, Plaintiff-Appellant,v.William BOSTON and Boston, Bates and Holt, Defendants-Appellees.
No. 86-5916.
United States Court of Appeals, Sixth Circuit.
May 6, 1987.

1
Before ENGEL and BOGGS, Circuit Judges, and HOLSCHUH, District Judge.*

ORDER

2
On August 20, 1986, plaintiff filed a notice of appeal from an "order" entered August 1, 1986.  That "order" merely denied her petition to reconsider a previous order which stayed all proceedings and removed the case from the district court's docket sheet pending a showing that plaintiff's health would permit her to attend a pre-trial conference.  The order appealed from is not final and appealable within the meaning of 28 U.S.C. Sec.l291.  See Catlin v. United States, 324 U.S. 229 (1945).  Therefore, this court is without jurisdiction and the appeal is dismissed.



*
 Honorable John D. Holschuh, United States District Judge for the Southern District of Ohio, sitting by designation